Citation Nr: 0316925	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  00-16 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1967.  He died in January 1999; the appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Pittsburgh, 
Pennsylvania RO.  This case was before the Board in May 2001 
when it was remanded for additional development.


REMAND

The veteran died in January 1999; his death certificate 
indicates that the immediate causes of death were respiratory 
failure, acute lymphoid leukemia and hypertension.  One of 
the appellant's primary contentions is that the veteran's 
death is related to his exposure to herbicide agents in 
Vietnam.  The evidence of record includes a statement from a 
serviceman who reported that he was aware that the veteran 
visited Vietnam approximately twenty times as a bodyguard for 
a senior officer and that many of the areas visited were 
known to have been sprayed with Agent Orange.  Also of record 
is a statement from the private hematologist/oncologist who 
treated the veteran during his terminal hospitalization, 
wherein it was reported that the veteran's fatal acute 
lymphoid leukemia may have been caused by his exposure to 
Agent Orange and other toxic herbicidal agents.

In the Board's May 2001 Remand, the RO was directed to obtain 
the veteran's service personnel records and fully ascertain 
the dates of the veteran's service in the Republic of 
Vietnam, if any.  The Board notes that the RO requested that 
the National Personnel Records Center (NPRC) furnish the 
veteran's dates of service in Vietnam; the NPRC stated that 
there was no evidence to substantiate the veteran's service 
in Vietnam.  However, the Board notes that the veteran's 
service personnel records have not been obtained for 
association with the claims file.  Furthermore, the Board 
notes that confirmation of the veteran's alleged visits to 
Vietnam would likely only be found in his personnel records, 
which note all military occupational specialties for which 
the member was qualified as well as periods of duty in each, 
a chronological record of units of assignment, dates assigned 
and transferred, and duties performed in each unit, and unit 
orders.  See 38 C.F.R. § 3.313(a) (2002).

In view of deficiencies in the record, the Board finds that 
on remand, the veteran's service personnel records and unit 
records should be obtained.

The Board notes that the duty to assist warrants obtaining a 
well informed, well reasoned medical opinion as to the 
relationship, if any, between the veteran's death and 
service.  Therefore, if the RO determines that sufficient 
evidence to grant the claim has not been presented, the 
claims file should be forwarded to an appropriate VA 
physician to obtain a medical opinion as to whether it is as 
least as likely as not that any incident in service, to 
include exposure to herbicides, either caused or contributed 
substantially or materially to cause the veteran's death.

Accordingly, this matter is hereby REMANDED for the following 
action: 

1.  The RO should contact the National 
Records Personnel Center and obtain the 
veteran's service personnel records.

2.  Thereafter, the claims file should be 
forwarded to an appropriate VA physician 
to obtain a medical opinion as to whether 
it is as least as likely as not that a 
disability of service origin, to include 
as due to exposure to herbicides if it is 
determined that the veteran had service 
or visitation to Vietnam, either caused 
or contributed substantially or 
materially to cause the veteran's death.  
The complete rationale for the 
physician's opinion should be set forth 
in a typewritten report.

3.  Thereafter, the RO should undertake 
any other development it determines is 
required under 38 U.S.C.A. § 5102, 5103, 
5103A (West 2002): 38 C.F.R. § 3.159 
(2002); and Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

4.  The RO should then readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the 
appellant's satisfaction, the appellant 
and her representative should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond. 

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but she may furnish additional evidence and 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).



	                  
_________________________________________________
	JOY A. MCDONALD
	Acting Veterans Law Judge, Board of Veterans' Appeals
	
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


